Citation Nr: 1638553	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a shrapnel injury.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and daughter



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2016.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, bilateral hearing loss is etiologically related to active duty.  

2.  Resolving doubt in favor of the Veteran, tinnitus is etiologically related to active duty.  

3.  Resolving doubt in favor of the Veteran, the Veteran's residuals of a shrapnel injury is etiologically related to active duty. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of a shrapnel injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decisions to grant service connection for the Veteran's claims below, a discussion of the VA's duties to notify and assist is not necessary.

Hearing loss disability and tinnitus

The Veteran asserts entitlement to service connection for hearing loss and tinnitus which he contends began in-service due to significant noise exposure in-service.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
      
Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.
The Veteran asserts exposure to mortar fire throughout his years of service as a "mortar man."  His duty was to load mortars.  The Veteran testified that when he dropped the shell into the chamber and ran from the firing end, he would trip and fall and sometimes he did not get back all the way.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of Rifleman, 0311.  The military personnel records also show that he was assigned to a 4.2 Mortar Company, 4th Marines (reinforced), 3rd Marine Division, Fleet Marine Force.  

VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing finds those with MOS codes of 03XX have "highly probable" noise exposure.  See M21-1MR, Part III, Subpart iv, 4.B.12.c.  Additionally, the Veteran's assignment to a Mortar Company supports his contention of noise exposure due to mortars.  Thus, the Board finds that the Veteran had hazardous noise exposure in service.

In this case, the Board will apply the heightened duties as there are missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (describing heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule where service records are missing through no fault of the Veteran's).

The Veteran has a current hearing loss disability and tinnitus.  See November 2011 VA examination (bilateral hearing loss) and July 2016 Board hearing, p. 10 (lay testimony of ringing in the ears).  

The Veteran testified in July 2016 regarding the onset of his hearing loss, tinnitus and the degree of his recreational and occupational noise exposure, or rather, the lack thereof.  The Veteran testified that ringing in his ears began after exposure to a mortar blast in-service, and the ringing has continued since.  He did not remember having a hearing evaluation upon exit from the military.  After service, he noticed a drop in his capacity for hearing other individuals.  The Veteran did not seek treatment because the condition was normal for him, everything else was going well, and he did not feel the condition warranted treatment.  The Veteran clarified that before service he was not an avid hunter, he had shot a BB gun a few times, but it was nothing compared to the noise exposure that he had while on active duty.  Many years after service, the Veteran did go to a firing range two to four times with his grandchildren but he wore appropriate hearing protection.  He did not have any post-service occupational noise exposure, he worked in retail and then in the field of insurance.  

The Veteran's wife testified regarding the Veteran's hearing difficulty.  The Veteran and his wife met in 1956, right before he left service and married in 1957.  She noticed hearing difficulties in the Veteran right away and testified that the Veteran always wanted the TV or radio louder and asked people to repeat themselves.  

The record contains both positive and negative evidence regarding the etiology of the Veteran's current hearing loss disability and tinnitus.  As noted, STRs are unavailable for review.  The November 2011 VA examiner provided a negative nexus opinion between bilateral hearing loss and service.  The examiner supported his opinion by citing non-military noise exposure through hunting and highlighting that the medical records did not indicate any onset of hearing loss within a "reasonable time" post active duty.  No opinion was provided regarding tinnitus as it was determined that the Veteran did not have tinnitus, as it was not found at the time of examination or during a March 2011VA audiogram.  VA treatment records do not document complaints of tinnitus and recreational noise exposure from the firing range, and hunting since the age of 12 was noted, see e.g., VA records dated March 2, 2011 (shooting and hunting since age 12 and denial of tinnitus) and June 14, 2011 (no tinnitus).  

In contrast, a private audiologist provided a positive nexus opinion between hearing loss and service in a letter received on January 27, 2010.  The opinion was supported by findings that the hearing loss configuration was consistent with noise exposure and that it was more likely than not related to his noise exposure to gun fire in the military.  Another positive opinion was provided by an ear, nose and throat specialist dated in August 2012.  The physician opined that the hearing loss pattern was consistent with noise induced damage.  


Here, the Veteran provided competent lay statements describing his noise exposure and the onset and continuity of symptoms of his decreased hearing and ringing in his ears since service.  He also further clarified the extent of his recreational noise exposure.  The Veteran's wife described the Veteran's hearing difficulty from 1965 forward.  

Resolving reasonable doubt in favor of the Veteran, the claims of entitlement of service connection for hearing loss disability and tinnitus are granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Shrapnel injury 

The Veteran asserts entitlement to service connection for residuals of a shrapnel injury.  Specifically, he asserts that he suffered a shrapnel wound through a misfire that occurred while setting off a mortar.  

As noted above, the Veteran was assigned to a 4.2 Mortar Company, 4th Marines (reinforced), 3rd Marine Division, Fleet Marine Force.  As such, exposure to mortar fire is consistent with the circumstances of his service.  

The Veteran testified during his July 2016 Board hearing that on one particular occasion, he was not able to get of the line of a mortar fire and as a result, shrapnel went into his body.  His only recollection of what transpired was that he felt the back of his neck and there was blood on his hand.  Afterwards, he went over to a tent to receive treatment along with three other soldiers injured (but not killed) by the same misfire.  He was bandaged up and went about his way.  X-rays were not taken.  Later in life, metal was discovered when going to get a scan done related to shoulder problems.  The scan went "haywire" and then the doctor discovered shrapnel or metal fragments in his neck.  The Veteran testified that this mortar misfire was the only situation that could have caused shrapnel to be in his body.  

The Veteran's wife also testified that since she knew him, there had not been any accidents that could have caused fragmentation in the back of his neck.  Of note, the Veteran's wife clarified that the physician did not suggest that the shrapnel was causing problems with the Veteran's shoulder; rather, they were two different things.  

The medical evidence of record supports that the Veteran has residuals of a shrapnel injury, as small pieces of metal have been found in the soft tissue of his neck through and in the back of his head.  See private cervical spine imaging study dated October 5, 2005 (a small piece of metal in the soft tissues posteriorly a the C2-C3 level), private record dated August 23, 2005 (the Veteran was unable to have an MRI because he had metal in the back of his head and that the Veteran was unaware) and VA treatment record dated April 19, 2011 (Veteran cannot have an MRI due to the shrapnel on the right side of his head).  Further, the Veteran has testified that he feels pain where the shrapnel is located in his shoulders and neck.  

The Veteran is competent to report that he experienced shrapnel injuries in service that have resulted in pain.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Corroboration through official records is not required to prove that an injury occurred in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's account of his in-service injury to be credible.  Therefore, absent any suggestion that his residuals of a shrapnel injury were the result of some other injury, it is at least as likely as not that the current condition is related to service.

Resolving doubt in favor of the Veteran, the claim of entitlement of service connection for residuals of a shrapnel injury is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a shrapnel injury is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


